Citation Nr: 0321704	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  94-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
with alcoholism.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to March 
1967, and from February 1968 to March 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disorder with 
alcoholism.  The Board remanded this issue to the RO in April 
1998 and June 2000.  In a February 2001 decision, the Board 
reopened the claim, and remanded the issue of entitlement to 
service connection for a psychiatric disorder with alcoholism 
to the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

REMAND

In March 2003, while this file was in the possession of the 
Board, additional development was undertaken, to include 
obtaining the veteran's records from the Social Security 
Administration, additional medical records and providing the 
veteran with a VA medical examination.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Federal Court held, in essence, that 
evidence obtained by the Board could not be considered by the 
Board without first remanding the case to the AOJ (agency of 
original jurisdiction) for initial consideration.

The veteran has not waived initial RO review of the 
additional evidence obtained by the Board, and as a result, 
to avoid prejudice to him, his case must be remanded for 
initial RO review of such evidence.  Id.; VAOPGCPREC 1-2003; 
38 C.F.R. §§ 19.31, 19.37 (2002).  

Moreover, this case must also be remanded to obtain private 
medical records from R. Tatay, MD.  By a letter dated in June 
1992, Dr. Tatay indicated that he treated the veteran for a 
psychiatric disorder during the period since August 1991.  
Such records should also be obtained, as noted in the Board's 
February 2001 remand.  38 U.S.C.A. § 5103A(b) (West 2002); 
Stegall v. West, 11 Vet. App. 268 (1998).  In April 2003, the 
veteran completed an authorization and consent to release 
information to the VA (VA Form 21-4142) regarding Dr. Tatay's 
records; such authorization is in the claims file.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should attempt to obtain 
private medical records from Dr. Tatay 
dated since August 1991, pertaining to 
treatment for a psychiatric disorder.  A 
recent VA Form 21-4142 relating to such 
records is associated with the claims 
file.  If those records cannot be 
obtained by the RO, a statement to that 
effect should be placed in the claims 
folder, and the veteran notified of this 
problem, and afforded a reasonable time 
to attempt to obtain the records himself.

3.  Thereafter, the RO should review the 
claim for entitlement to service 
connection for a psychiatric disorder 
with alcoholism, with consideration of 
all evidence received since the October 
2002 supplemental statement of the case.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




